Citation Nr: 0325073	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant had active military service from January 1959 
to December 1963.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri, that denied an application to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.  In a September 2002 
decision, the Board concluded that new and material evidence 
had been received sufficient to reopen the previously denied 
claim of service connection.  The Board also determined that 
a decision as to the underlying issue of entitlement to 
service connection for a back disability would be deferred 
while the Board undertook evidentiary development.  By a May 
2003 decision, the Board remanded this case for additional 
development.  


FINDING OF FACT

The appellant does not have a back disability that is 
attributable to his military service.


CONCLUSION OF LAW

The appellant does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.303, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a back disability.  The appellant's 
separation examination, dated in October 1963, shows that, in 
response to the question of whether the appellant had ever 
had or currently had any bone, joint, or other deformity, the 
appellant responded "no."  The appellant's spine and other 
musculoskeletal system were clinically evaluated as normal.  

A private medical statement from G.B.H., M.D., dated in 
December 1977, shows that at that time, Dr. H. indicated that 
he had recently examined the appellant for complaints of 
back, right hip, and right leg pain.  Dr. H. stated that the 
appellant's problems started in 1964 when he was involved in 
an automobile accident and sustained a fracture of the right 
acetabulum.  In 1967, the appellant sustained an electrical 
shock with upper dorsal fractures and since that time, he had 
had a combination of low back pain, right sciatic-type 
radiation, and right hip pain.  A myelogram was taken which 
was technically not completely satisfactory.  There was some 
question of a possible L-4 disc problem, but also a question 
of arachnoiditis.  Following a total hip replacement, 
performed in April 1977, the appellant continued to complain 
of back pain.  Upon physical examination, contours of the 
back were normal.  There was tenderness at the L-4 and L-5 
level.  Range of motion of the back was normal in flexion.  
Extension was to only a neutral position.  There was no 
sciatic tenderness, and reflexes were symmetrical.  An x-ray 
of the appellant's lumbosacral spine was interpreted as 
showing radiopaque material, intervertebral canal, a scar 
along the nerve roots, and extra arachnoid.  The diagnosis 
was lumbar disc syndrome.  

A private medical statement from J.C., M.D., dated in 
February 1978, shows that at that time, Dr. C. indicated that 
he had recently examined the appellant for complaints of back 
pain.  Dr. C. stated that the appellant's history included a 
motor vehicle accident in 1964, an injury to his upper dorsal 
vertebra due to an electric shock injury in 1967, and a 
recent total hip replacement.  Upon physical examination, the 
appellant had a slight flattening of the lumbar curve, and 
there was some tenderness over the lower lumbar region.  
There was slight limitation of forward bending, and extension 
was moderately limited.  A recent myelogram showed evidence 
of extra arachnoid pantopaque, although Dr. C. noted that the 
study was inconclusive and he would tend to doubt any 
significant disc herniation based upon the study.  There was 
slight nerve root asymmetry at L5-S1 on the right side which 
could account for the appellant's pain, but clinically did 
not fit.  Dr. C. noted that he suspected that a major portion 
of the appellant's symptomatology was secondary to spinal 
arachnoiditis.  

A VA Hospital Summary shows that the appellant was 
hospitalized from February to March 1978.  Upon admission, he 
stated that he had pains all over his body.  The appellant 
noted that he wanted disability benefits for a back 
disability because he developed back pain after an automobile 
accident two months after his discharge.  

In July 1978, a hearing was conducted at the RO.  At that 
time, the appellant testified that his primary disability was 
arachnoiditis of the spinal cord which he contended was 
caused by spinal trauma sustained during service when he was 
on a judo team for 18 months.  (Transcript (T.) at page (pg.) 
1).  The appellant stated that his back started to bother him 
during the autumn of 1961 and continued until his discharge 
from the military.  (T. at pg. 2).  He recounted the many 
injuries he sustained in an automobile accident in January 
1964, principally a right hip and pelvic injury, broken right 
ribs, a puncture of the right lung, a lacerated liver, and a 
bladder injury.  (T. at pages (pgs.) 2-4).  Subsequently, he 
started having problems with his right leg.  (T. at pgs. 2 & 
3).  He noted that he sustained a 440-volt electrical shock 
in 1967 which resulted in muscle spasms that caused fractures 
at T3, T4, and T5.  (T. at pg. 3).  He indicated that he was 
involved in an airplane crash in October 1976 and 
subsequently had a hip replacement operation.  (T. at pgs. 6 
& 7).  The appellant maintained that most of his problems 
from the waist down stemmed from nerve root damage to the 
spinal cord which he sustained in service.  (T. at pgs. 8 & 
9).  

A VA Hospital Summary shows that the appellant was 
hospitalized from March to May 1979.  Upon admission, he 
stated that he had had a "pain problem" for a year, 
basically from the waist down and with low back pain.  The 
appellant indicated that in 1977, he had had a myelogram and 
was told that there was something wrong with the L-4 L-5 area 
and stated that various orthopedic surgeons and neuro-
surgeons had told him that he had scar tissue in the spinal 
canal.  An x-ray of the lumbosacral spine was interpreted as 
showing loss of lordotic curve of the lumbar region, probably 
secondary to muscle spasm.  Upon his discharge, the pertinent 
diagnosis was of low back pain, etiology unknown, possibly 
arachnoiditis.  

A private medical statement from M.L.S., M.D., dated in June 
1979, shows that at that time, Dr. S. stated that he had 
recently examined the appellant.  Dr. S. noted that in 1977, 
the appellant had a myelogram taken and it was interpreted as 
showing no herniated nucleus pulposus.  The appellant 
complained of pain from his lumbosacral spine to his feet.  
Upon physical examination, the back and extremities showed no 
cyanosis, clubbing, arthropathy, limited motion, edema, or 
diminished pulses.  An x-ray of the appellant's lumbosacral 
spine showed old contrast medium in the spinal canal.  There 
was evidence of a right hip replacement with a metal 
prosthesis.  There was no bone or joint abnormality 
otherwise.  

In December 1979, the RO received private medical records, 
dated from August 1978 to November 1979.  The records show 
that in August 1978, the appellant was diagnosed with lumbar 
disc syndrome.  X-rays were taken of the appellant's lumbar 
spine in August 1978 and September 1979, and they were 
interpreted as showing slight narrowing of the L5 interspace.  
There was moderate angulation between the sacrum and the 
longitudinal axis of the lumbar spine, and the sacroiliac 
joints were open.  According to the records, in November 
1979, the appellant had a myelogram taken and it was reported 
to be negative.  

In December 1979, the RO also received a private medical 
statement from B.L.B., M.D., dated in November 1979, which 
shows that at that time, Dr. B. stated that he had recently 
examined the appellant for chronic pain.  The appellant 
reported that he had injured himself in 1961, while he was in 
the Air Force, in a judo back injury.  He stated that in 
1964, he suffered a right hip and pelvis injury, and that he 
was involved in an automobile accident in 1967 with fractures 
at T3, T4, and T5.  According to the appellant, in 1976, he 
was involved in an airplane crash and hurt his back.  He 
revealed that at that time, he also suffered a self-inflicted 
gunshot wound to the left thigh.  Following a mental status 
evaluation, Dr. B. provided an initial impression of chronic 
pain with associated anxiety and tension.  

In February 1980, the RO received a VA Hospital Summary which 
showed that the appellant was hospitalized from September to 
October 1979.  The pertinent diagnosis upon his discharge was 
of low back pain, etiology unknown, possibly arachnoiditis.  
The RO also received a VA medical record which showed that in 
January 1980, the appellant was treated after complaining of 
pain in his lumbar spine.  The physical examination showed 
that he had pain over his right lumbosacral joint.  The 
diagnosis was of spasm of the lumbosacral spine.  

In September 1980, the RO received private medical statements 
from A.F.H., M.D., dated in April 1968, September 1968, July 
1968, and March 1969.  In the April 1968 statement, Dr. H. 
noted that according to the appellant, in August 1967, he had 
received an electric shock of 440 volts and fractured three 
lower thoracic vertebrae.  The appellant stated that 
following the accident, he developed pain all over.  
Following mental status evaluation, Dr. H. stated that the 
most acceptable diagnosis that he could make was of psycho-
physiologic musculoskeletal reaction precipitated by the 
accident.  

VA hospital summaries show that the appellant was 
hospitalized from July 24, 1980 to August 12, 1980, and from 
August 12, 1980 to August 22, 1980.  The pertinent diagnosis 
was of low back pain, etiology unknown.  

An Operation Record from the St. Francis Medical Center shows 
that in March 1990, the appellant was diagnosed with spinal 
stenosis at L4-5.  At that time, the appellant underwent a 
decompression laminectomy of L4-5.  

In August 1990, the RO received a VA hospital summary which 
shows that the appellant was hospitalized from September to 
October 1984.  Upon his discharge, the pertinent diagnosis 
was of atypical chronic pain syndrome in the lower back.

A private medical statement from G.W.E., M.D., dated in 
December 1997, shows that at that time, Dr. E. indicated that 
the appellant had suffered an injury in a judo training 
incident while he was in the military in 1960.  Dr. E. stated 
that following the appellant's injury, he suffered from some 
back problems.  According to Dr. E., regarding the question 
of whether those back problems contributed to the appellant's 
current situation, the answer was that "they might well 
have."  Dr. E. noted that at present, the appellant had 
persistent back and leg pain.  It was Dr. E.'s opinion that 
the back difficulty could have been related to the injury 
received in the judo accident while in the military service.  

In February 1998, the RO received outpatient treatment 
records from the VAMCs in Kansas City and Leavenworth, from 
February 1994 to April 1996.  The records show that in 
February 1994, the appellant had an x-ray taken of his 
lumbosacral spine.  The x-ray was interpreted as showing the 
following:  (1) mild hypertrophic spondylosis of the lumbar 
spine, (2) post-surgical changes at the level of L5, status-
post laminectomy, (3) radiolucent defects inferior to the 
right sacroiliac joint, and (4) diffuse calcification of the 
abdominal aorta.  According to the records, in July 1995, the 
appellant had another x-ray taken of his lumbosacral spine.  
The x-ray was interpreted as showing degenerative 
osteoarthritis of the lumbar spine.  

In March 2003, the appellant underwent a VA examination.  At 
that time, the examining physician stated that he had 
reviewed the appellant's claims file.  The examiner noted 
that the appellant presented himself with a host of injuries, 
some of which occurred while in the military.  The examiner 
indicated that according to the appellant, in June 1959, he 
tripped over a bucket and suffered injuries.  The appellant 
reported that although he sought treatment at the infirmary, 
there was no specific intervention and no radiographs were 
obtained.  He revealed that he had "muscle problems" 
following that episode, and that in an effort to rectify the 
problems, he started taking judo classes during service.  The 
appellant stated that in 1959, he slipped and landed directly 
on his head.  He indicated that subsequent to the injury, he 
developed chronic problems with the right side of his body.  
The appellant noted that in 1964, he was involved in a motor 
vehicle accident and sustained injuries to the right side of 
his body, specifically to his right hip and pelvis.  The 
examiner noted that the appellant had another injury in 1967 
when he received an electric shock and, according to the 
appellant, "fractured three lower thoracic vertebrae."  The 
examiner reported that in 1976, the appellant was flying a 
crop duster which crashed.  According to the appellant, 
following the plane crash, he suffered an injury to his right 
thumb and was bruised throughout.  The examiner noted that in 
1977, the appellant underwent a right total hip replacement, 
which was performed by Dr. E.  According to the examiner, in 
1990, Dr. E. performed a lumbar decompression without fusion 
at L4-5.  The examiner noted that at present, the appellant 
complained of "total body pain."  

Upon physical examination, the examiner noted that the 
appellant stood with slight loss of his lumbar lordosis.  The 
appellant's extension of his lumbar spine was to 
approximately 5 degrees and forward flexion was to 
approximately 30 to 40 degrees, without discomfort.  Lateral 
bending was to 10 degrees on the left and to 5 degrees on the 
right, with some sustained paravertebral spasm on the right 
lateral bend.  With the appellant in the seated position, 
straight leg raising was completely negative.  In the supine 
position, his straight leg raising test was negative to 70 
degrees.  The appellant had radiographs taken of the 
cervical, thoracic, and lumbar spine.  The lumbar spine films 
showed significant spondylosis and a previous decompression 
laminectomy between L4 and 5.  In regard to an impression, 
the examiner stated that the appellant presented with a 
cornucopia of somatic complaints which were mostly "well 
grounded in pathophysiology."  However, the examiner 
indicated that it was difficult to assign a single pathologic 
entity as the culprit in accounting for the course of 
complaints and the diffuse nature of their location.  
According to the examiner, the appellant's examination showed 
no evidence of root tension in his lumbar spine, and there 
was no evidence of persistent, significant disc herniation.  
The examiner noted that the appellant did have significant 
lumbar spondylosis, radiographically.  He reported that 
etiologic factors included a lifetime of cumulative injuries, 
a one-pack-per-day smoking history, which contributed to the 
development of disc degeneration and spondylosis, "as 
specific incidents."  According to the examiner, it was more 
likely than not that the appellant's fall over a bucket in 
1959 was not a significant etiologic factor in the 
development of his generalized axial skeletal spondylosis.  
Moreover, the examiner noted that there was no documentation 
of that event and as such, it was difficult to determine the 
extent to which he suffered injury.  The examiner further 
opined that it was also unlikely that the appellant's 
cervical spine trauma that occurred in judo exercises in 1959 
resulted in the extensive degree of lumbar and thoracic 
spondylosis exhibited on his current x-ray films.  According 
to the examiner, it was more likely that the motor vehicle 
accident in 1964, the electric shock incident in 1967, and 
most recently, the crop dusting plane crash in 1976 were 
etiologic factors in the development of the generalized 
spondylosis that the appellant's x-ray films revealed.  The 
examiner concluded that it was more likely than not that the 
appellant's diagnosed back disability bore no significant 
etiological relationship to the accidents during active 
military service.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In the instant case, the appellant contends that while he was 
in the military, he suffered two back injuries.  The 
appellant states that following the injuries, he developed 
chronic back pain.  He maintains that his current back 
disability, diagnosed as lumbar spondylosis, is related to 
his period of active service, specifically to his in-service 
back injuries.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his back disability, currently diagnosed as 
lumbar spondylosis, is related to service is not competent 
evidence.   

After reviewing the evidence of record, the Board finds that 
the appellant's back disability is not the result of injury 
or disease incurred in, or aggravated by, his military 
service.  In this regard, the Board notes that the 
appellant's service medical records, including his October 
1963 separation examination, are negative for any complaints 
or findings of a back disability.  In addition, the appellant 
has reported that he suffered from post-service back injuries 
as a result of a 1964 automobile accident, a 1967 electric 
shock injury, and a 1976 plane crash.  The first medical 
evidence of record of a back disability is in December 1977, 
approximately 13 years following the appellant's separation 
from the military.  In a private medical statement from Dr. 
H., dated in December 1977, Dr. H. noted that an x-ray of the 
appellant's lumbosacral spine was interpreted as showing 
lumbar disc syndrome.  Subsequent medical evidence shows that 
the appellant was diagnosed with possible spinal 
arachnoiditis in February 1978, spasm of the lumbosacral 
spine in January 1980, spinal stenosis at L4-5 in March 1990, 
degenerative osteoarthritis of the lumbar spine in July 1995, 
and most recently, lumbar spondylosis in March 2003.  
Nevertheless, even accepting the appellant's assertions of 
suffering in-service and post-service back injuries as true, 
the only evidence supporting his contention that a current 
back disability is related to his period of active service, 
specifically his in-service back injuries, is the December 
1997 private medical statement from Dr. E.  In the statement, 
Dr. E. indicated that according to the appellant, he had 
developed back problems following a judo injury during 
service.  In regard to the question as to whether those back 
problems contributed to the appellant's current situation, 
Dr. E. responded that "they might well have."  Dr. E. 
further opined that the appellant had persistent back and leg 
pain, and that his back difficulty could have been related to 
the injury received in the judo accident while in the 
military service.  However, Dr. E. did not indicate that his 
opinion was based on anything other than the veteran's own 
self-reported history.  In this regard, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) made it clear in Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) that medical possibilities and unsupported medical 
opinions carry negligible probative weight.  Additionally, 
the Court in Tirpak, further commented that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related to service, is 
too speculative to establish the presence of the disorder or 
the relationship to service.  Thus, given the fact that the 
medical opinion from Dr. E. merely states a possibility, and 
appears to be based solely on the veteran's history, the 
Board finds that such medical opinion is of diminished 
probative value.  See Bostain v. West, 11 Vet. App. 124 
(1998); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to independently assess the 
weight of the evidence before it).  

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in a March 2003 
examination report.  This examiner specifically noted that he 
had reviewed the appellant's claims file.  In addition, 
following the physical examination and a review of the claims 
file, the examiner diagnosed the appellant with lumbar 
spondylosis and opined that it was more likely than not that 
the appellant's fall over a bucket in 1959 was not a 
significant etiologic factor in the development of his 
generalized axial skeletal spondylosis.  In addition, the 
examiner further opined that it was also unlikely that the 
appellant's cervical spine trauma that occurred in judo 
exercises in 1959 resulted in the extensive degree of lumbar 
and thoracic spondylosis exhibited on his current x-ray 
films.  Moreover, the examiner stated that the more likely 
causes of current back disability were the motor vehicle 
accident in 1964, the electric shock incident in 1967, and 
most recently, the crop dusting plane crash in 1976.  Thus, 
the examiner concluded that it was more likely than not that 
the appellant's diagnosed back disability bore no significant 
etiological relationship to the accidents of active military 
service.  

The Board gives significant weight to the VA examiner's 
opinion because it was clearly based on a review of the 
entire record and because it is consistent with the available 
evidence.  Additionally, the Board notes that there is no 
indication of record that the veteran has arthritis that was 
manifested within a year of the appellant's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Consequently, in light 
of the above, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for a 
back disability.

The Board notes that during the pendency of the appellant's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the appellant's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); VAOPGCPREC 11-
00; but see Dyment v. Principi, 287 F.3d 1377 (2002) ("the 
inference is nearly inescapable that section 3(a) of the VCAA 
... was not intended to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in April 
1998 with notice of the April 1998 rating decision that 
denied an application to reopen a previously denied claim of 
entitlement to service connection for a back disability.  The 
appellant subsequently filed a timely appeal.  By a September 
2002 decision, the Board concluded that new and material 
evidence had been received sufficient to reopen the 
previously denied claim of service connection.  The Board 
also undertook additional development with respect to the 
underlying issue of entitlement to service connection for a 
back disability pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  As a result of the referenced 
development action, a VA examination was conducted in March 
2003.  Thereafter, by a May 2003 decision, the Board remanded 
this case.  As per the Board's May 2003 remand decision, in 
July 2003, the RO provided the appellant with a supplemental 
statement of the case (SSOC) that notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.   

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified in September 2001 of 
the VCAA.  The Board further observes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In this regard, the Board notes that in a July 
2003 correspondence from the appellant to the RO, the 
appellant noted that he did not have any further information 
to submit.  The appellant also elected to waive the period of 
60 days to provide additional comment or information, and he 
requested that his file be forwarded to the Board.  Moreover, 
the Board also finds that the discussions in the rating 
decision, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA would undertake on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that pertinent medical records from 
all relevant sources identified by the appellant were 
obtained by the RO.  The evidence of record also shows that 
the RO provided the appellant with a VA examination in March 
2003 which was pertinent to his service connection claim and 
included a medical nexus opinion concerning his back 
disability.  In sum, the facts relevant to this appeal have 
been fully developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.


ORDER

Service connection for a back disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



